Exhibit Competitive Companies, Inc. Signs Sales Contract Representing Approximately 2,000 T-Mobile SIMS Card Units a Month · Wednesday February 11, 2009, 8:00 am EST RIVERSIDE, Calif., Feb. 11 /PRNewswire/ Competitive Companies Inc. (CCI) (OTC Bulletin Board: CCOP - News) announced today that in conjunction with its ability to provide T-Mobile network operating services, the Company has signed a sales contract with a wholesale distribution channel with alliances through several retail outlet distributions. The value of the volume commitment is estimated to be worth over $2 million in revenue on an annual basis. Sales are expected to ramp with both customers over the next 90 days. "This strategy of new business development is consistent with our objective to build enterprise value through increasing top line revenue with positive EBITDA products and services" stated Dr. Ray Powers, President of CCI. "We will continue to add new integrated product and service concepts to our bundled approach to the market place." About Competitive Companies, Inc. Competitive Companies, Inc. (CCI) is a Nevada Corporation with offices in Riverside, California, Eau Clair, Wisconsin, San Antonio, Texas, and Scottsdale, Arizona.
